Citation Nr: 1015328	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  05-30 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for left knee disability.

2.  Entitlement to an initial rating in excess of 10 percent 
for right knee disability for the period prior to June 1, 
2006, and to a rating in excess of 20 percent for the period 
since June 1, 2006, to include assignment of a separate 
compensable evaluation for right knee instability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The Veteran had active service from February 2000 to February 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  Jurisdiction over the case was 
transferred to the Denver, Colorado RO in July 2004, but 
returned to the San Diego RO in October 2007.  

In August 2008, the Board remanded the case to afford the 
Veteran a videoconference hearing which was held in March 
2009.  The Board thereafter remanded this case in April 2009. 


FINDINGS OF FACT

1.  The Veteran's left knee disability is not manifested by 
flexion limited to 15 degrees or less, by extension limited 
to at least 10 degrees, by more than moderate functional 
impairment due to pain or weakness, or by instability or 
recurrent subluxation. 

2.  For the period prior to June 1, 2006, the Veteran's right 
knee disability was manifested by flexion functionally 
limited by pain to 30 degrees and by slight instability, but 
not by extension limited to at least 10 degrees.

3.  For the period since June 1, 2006, the Veteran's right 
knee disability is manifested by slight instability and some 
limitation of flexion, but not by flexion limited to 15 
degrees or less, by extension limited to at least 10 degrees 
or by more than moderate functional impairment due to pain or 
weakness.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for left knee disability have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 
4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5258, 5260, 5261 
(2009).

2.  The criteria for an initial 20 percent rating for right 
knee disability for the period prior to June 1, 2006, have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.159, 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 
4.45, 4.71a, Diagnostic Codes 5258, 5260, 5261.

3.  The criteria for a rating in excess of 20 percent for 
right knee disability for the period from June 1, 2006, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 
4.40, 4.45, 4.71a, Diagnostic Codes 5258, 5260, 5261.

4.  For the entire period since February 22, 2004, a separate 
10 percent evaluation is warranted for right knee 
instability.  38 U.S.C.A. 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2009); 
VAOPGCPREC 23-97.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  Under 38 U.S.C.A. § 5103, VA must notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, and of which 
information and evidence that VA will seek to provide and 
which information and evidence the claimant is expected to 
provide.

In the present case, VA collectively provided the Veteran 
with the contemplated notice in July 2005, March 2006 and May 
2008 correspondences.  The claim was last readjudicated in a 
January 2010 supplemental statement of the case.  

The Board notes that in Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), the United States Court of Appeals for Veterans 
Claims (Court)  purported to clarify VA's notice obligations 
in increased rating claims.  This claim originates, however, 
from the initial ratings assigned following the grant of 
service connection for the disorders at issue.  Moreover, the 
U.S. Court of Appeals for the Federal Circuit recently 
reversed the Court's holding in Vazquez, to the extent the 
Court imposed a requirement that VA notify a Veteran of 
alternative diagnostic codes or potential "daily life" 
evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).  In any event, the RO provided the Veteran 
with Vazquez-Flores-compliant notice in May 2008, and 
thereafter readjudicated the claim in a supplemental 
statement of the case.  Reviewing the July 2005, March 2006 
and May 2008 correspondences, the Board finds that the 
Veteran has received 38 U.S.C.A. § 5103(a)-compliant notice 
as to his rating claims.

The Veteran therefore has received the notice to which he is 
entitled as to his claims and there is no prejudice flowing 
from the timing of notice in this case.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007) (a 
supplemental statement of the case can serve as a means of 
readjudication following 38 U.S.C.A. § 5103(a)-compliant 
notice; where such notice is followed by a readjudication, 
any timing error is cured). 

In short, the above notice letters collectively provided 
38 U.S.C.A. § 5103(a)-compliant notice, and any timing 
deficiency has been cured by the issuance of the January 2010 
supplemental statement of the case, obviating any need to 
address whether the Veteran was prejudiced by a notice error 
in this case.  Based on the procedural history of this case, 
the Board concludes that VA has complied with any duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the Veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the Veteran himself.  
38 U.S.C.A. § 5103A.  The record also shows that the Veteran 
was examined in connection with his claim in January 2004, 
July 2005, February 2008 and October 2009.  The Board has 
reviewed the examination reports and finds that they are 
adequate for the purpose of adjudicating the instant appeal.  
Neither the Veteran nor his representative contends 
otherwise.
 
In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected right and left knee disabilities.  The 
Board has found nothing in the historical record which would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.

The Veteran essentially contends that the current evaluations 
assigned for his right and left knee disorders do not 
accurately reflect the severity of those disabilities.  

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Separate Diagnostic Codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining will be resolved in favor of the Veteran.  
38 C.F.R. § 4.3.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson 
v. West, 12 Vet. App. 119 (1999), however, it was held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then-current severity of the disorder.  
Further, in Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where 
an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.

Factual background

Service connection for left and right knee disabilities was 
granted in March 2004.  The left knee was evaluated as 20 
percent disabling, effective February 22, 2004.  The right 
knee was evaluated as 10 percent disabling, effective 
February 22, 2004.  The evaluation assigned the right knee 
was increased to 20 percent disabling in February 2008, 
effective June 1, 2006.

Service treatment records document treatment for left knee 
degenerative joint disease (considered mild, per Magnetic 
Resonance Imaging (MRI) studies), and a popliteal cyst.  The 
records also document treatment for right knee pain.

The Veteran attended a VA fee basis examination in January 
2004.  He complained of constant left knee pain, with 
resultant difficulty in running, lifting and driving. He 
denied missing any time from work on account of the knee.  As 
to the right knee, he reported experiencing intermittent 
pain, predominantly with cold weather changes.  He explained 
that the pain resulted in difficulty with prolonged standing 
or walking, and with lifting.  He denied missing time from 
work due to the knee.  He indicated that he was able to 
perform his activities of daily living.  Physical examination 
showed he had an abnormal gait which was mildly antalgic and 
favored the left leg; the gait was nevertheless steady.  He 
did not use an assistive device.  The left knee exhibited 
extension to 0 degrees and flexion to 100 degrees; there was 
no pain with extension, but there was pain with flexion 
beginning at 100 degrees.  The knee was tender, without 
swelling, effusion, instability or weakness.  The examiner 
indicated that knee motion was limited by pain, fatigue, 
weakness, lack of endurance and incoordination, with pain 
having the major functional impact.  The right knee exhibited 
extension to 0 degrees and flexion to 125 degrees; there was 
no pain with extension, but there was pain with flexion 
beginning at 125 degrees.  The knee was tender, without 
swelling, effusion, instability or weakness.  The examiner 
indicated that knee motion was limited by pain, but not by 
fatigue, weakness, lack of endurance or incoordination.  
Strength in the left leg was 4/5 secondary to pain, and was 
full in the right leg; there was no atrophy in either lower 
extremity.  X-ray studies of both knees were negative.

VA treatment records on file since 2004 show that X-ray 
studies of the left knee in December 2004 were negative.  
Studies of the right knee showed minimal lateral subluxation 
of the right patella, with no degenerative changes.  Physical 
examination of the knees showed the absence of effusion or 
instability, and showed normal patellar tracking.  Both knees 
demonstrated extension to 0 degrees and flexion to 130 
degrees.   MRI studies of both knees in February 2005 
demonstrated degenerative changes in the left knee with very 
small joint effusion, and degenerative changes in the lateral 
meniscus of the right knee with a probable medial meniscus 
tear and small joint effusion.  In September 2005 the Veteran 
complained of right knee buckling and swelling; he denied any 
locking.  In October 2005 he underwent right knee 
arthroscopy.  An entry for November 2005 indicates that he 
worked as an inventory specialist, and that he had no 
specific work restrictions following the surgery on the right 
knee.  A January 2006 bone scan of both knees was normal.  
The remainder of the records show that he received physical 
therapy and knee injections for continued bilateral knee 
pain.

The Veteran attended a VA examination in July 2005.  He 
reported that he worked as a parts and tools attendant.  He 
reported constant left knee pain, from which he lost sleep 
and missed time from work.  He reported experiencing flare 
ups with prolonged sitting or walking, or with stair 
climbing.  He reported similar symptoms for the right knee, 
and indicated that he had been recommended for surgery on the 
knee.  He explained that his activities of daily living had 
been compromised.  Physical examination showed that he 
favored both knees.  The left knee evidenced tenderness and 
minimal swelling.  The Veteran was able to extend the knee to 
0 degrees and flex the knee to 95 degrees.  The right knee 
evidenced tenderness and minimal effusion.  He was able to 
extend it to 0 degrees and flex it to 95 degrees.  There was 
no reduction in motion of either knee with resistance or 
repetitive motion testing.  There was no instability, and 
muscle mass and strength were normal.  The examiner concluded 
that the functional impairment associated with the knees from 
pain would result in up to 10 degrees additional limitation 
of motion.

The Veteran attended a VA examination in February 2008.  He 
reported that both knee disorders caused considerable 
limitation of activity and were equally symptomatic.  He 
denied using assistive aids and indicated that he was able to 
walk one quarter of a mile.  He reported experiencing right 
knee instability and bilateral pain and stiffness.  He 
reported experiencing episodes of right knee dislocation or 
subluxation less than once per year.  He denied any giving 
way or weakness, or locking or effusion.  He denied 
experiencing flare ups.  Physical examination showed that he 
evidenced poor propulsion, but with no evidence of abnormal 
weight-bearing.  Examination of his left knee revealed 
extension to 0 degrees and flexion to 120 degrees, with pain 
beginning at 90 degrees of flexion; there was no additional 
limitation of motion evidenced with repetitive use.  
Examination of the right knee revealed extension to 0 degrees 
and flexion to 120 degrees, with pain beginning at 90 
degrees; no additional limitation of motion was evident with 
repetitive use.  There was no instability in either knee.  X-
ray studies of both knees were negative for abnormalities or 
effusion.  The examiner concluded that the knee disorders 
impacted on employment by causing pain and decreased 
mobility, resulting in increased absenteeism; the Veteran 
apparently reported that he would frequently take part or all 
of the work day off for knee pain.  As for daily activities, 
the examiner concluded that the disorders prevented exercise 
and sports; had moderate effect on chores, recreation, 
traveling and feeding; and had mild effects on everything 
else.

Private medical records on file show that in January 2009, 
the Veteran was found to have right knee subluxation or 
dislocation.  The next month he was treated after falling 
down some stairs reportedly because his right knee gave way.  
Physical examination showed the presence of right knee pain 
and tenderness, as well as deformity of the patella.  There 
was catching in the knee, as well as difficulty extending the 
knee.  An MRI study of the knee showed mild effusion, and 
chondromalacia patella, with no other abnormalities.

The Veteran attended a VA examination in October 2009.  He 
reported experiencing recurrent left and right knee pain with 
activity, with giving way and swelling.  He denied 
instability, stiffness, weakness, incoordination or locking 
in either knee.  He reported experiencing weekly flare ups of 
moderate severity.  He denied using assistive devices.  The 
Veteran indicated that he was unable to walk more than a few 
yards, but could stand for an hour.  He explained that he was 
employed on a full time basis, and had lost less than one 
week of work over the past year due to appointments for his 
knees.  

Physical examination showed that his gait was normal, with no 
evidence of abnormal weight bearing.  There was bilateral 
knee tenderness and pain on flexion, without instability.  
The left knee demonstrated extension to 0 degrees and flexion 
to 120 degrees, with evidence of pain on motion.  The right 
knee demonstrated extension to 0 degrees and flexion to 110 
degrees with evidence of pain on motion.  The examiner noted 
evidence of pain following repetitive motion, but noted that 
the Veteran experienced no additional functional limitations 
after such repetitive motion.  The knees were not ankylosed.  
The examiner noted that recent diagnostic studies of the 
right knee showed chondromalacia and mild joint effusion; 
similar studies of the left knee showed no abnormalities.  
The examiner concluded that the left and right knee disorders 
did not cause significant effects on the Veteran's 
occupation.  As to daily activities, the examiner noted that 
the disorders caused moderate effects on driving, traveling, 
shopping and chores, prevented exercise, sports and 
recreation activities, and had no effect on other daily 
activities.

In statements on file the Veteran contends that his left knee 
is unstable and causes him to fall.  At his March 2009 
hearing, he testified that at one point one knee buckled and 
caused him to fall.  He indicated that he was recently told 
that his right knee was unstable.  He explained that his knee 
problems might impact his job, because any deployment would 
require a medical clearance.  He explained that he was a 
logistics analyst for a defense contractor.

Analysis

The RO evaluated the Veteran's left knee disorder as 20 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 
5014 and 5260; and assigned an initial 10 percent evaluation 
for right knee disability with a later increase to 20 percent 
under Diagnostic Code 5260.  Diagnostic Code 5014, for 
osteomalacia, requires rating the disorder based on 
limitation of motion as degenerative arthritis.  Under 
Diagnostic Code 5260, a 10 percent evaluation is warranted 
for knee flexion limited to 45 degrees.  A 20 percent 
evaluation is warranted where knee flexion is limited to 30 
degrees, and a 30 percent evaluation is warranted where knee 
flexion is limited to 15 degrees.

A 10 percent evaluation is warranted for knee extension 
limited to 10 degrees, and a 20 percent rating is warranted 
for extension limited to 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.

Impairment of the knee, with recurrent subluxation or lateral 
instability, warrants a 10 percent rating if it is slight, a 
20 percent rating if it is moderate, and a 30 percent rating 
if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

A dislocated semilunar cartilage, with frequent episodes of 
locking, pain, and effusion into the joint, warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative 
arthritis established by X-ray findings is rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved. 38 C.F.R. § 
4.71a, Diagnostic Code 5003.

A. Left knee

The Board finds that the evidence of record demonstrates that 
the Veteran's disability picture most nearly approximates the 
criteria for a 20 percent evaluation under Diagnostic Code 
5260 than the criteria for a higher evaluation.  The 
pertinent VA examinations have consistently demonstrated full 
extension without any associated pain or other functional 
impairment, and flexion to at least 90 degrees.  Although 
left knee motion is clearly painful, the Veteran is able to 
flex to 90 degrees before the onset of pain, and repetitive 
motion testing does not result in any additional limitation 
of motion.  Although the Veteran demonstrated 4/5 strength in 
the left leg on one examination, the examiner noted that the 
weakness was due to pain, rather than intrinsic muscle 
weakness, and specifically noted the absence of any atrophy.  
Subsequent examiners noted full strength and the absence of 
any atrophy.  In addition, although the Veteran has 
occasionally demonstrated an antalgic gait and poor 
propulsion, his presentation in this regard has been 
inconsistent.  In any event, the examiners are consistent in 
noting the absence of any evidence of abnormal weight-
bearing, and his gait has always been described as steady.  

The examinations show that, at most, the Veteran would 
experience an additional 10 degrees of lost flexion with 
flare ups and other symptoms, resulting in an effective 
flexion of 80 degrees with consideration of functional loss 
due to factors such as pain, weakness and incoordination.  An 
increased rating under Diagnostic Code 5260 is not for 
application.   38 C.F.R. §§ 4.40, 4.45.  See also Deluca v. 
Brown, 8 Vet. App. 202 (1995).

Moreover, although the Veteran contends that his left knee is 
unstable, the probative value of his observation is 
outweighed by the multiple VA examinations and treatment 
records which are all consistent in showing that the knee in 
fact evidences no instability.  An increased rating under 
Diagnostic Code 5257 therefore is not for application.  Nor 
can a separate rating be assigned under the authority of 
VAOPGCPREC 23-97, in the absence of any instability.

Accordingly, in light of the presence of full left knee 
extension, left knee flexion to at least 80 degrees after 
consideration of functional impairment, and the lack of any 
instability, the Board concludes that the preponderance of 
the evidence supports continuation of the currently assigned 
20 percent evaluation for left knee disability.  The 
preponderance of the evidence is against assignment of a 
higher evaluation.

Moreover, given the consistent full extension demonstrated, 
there is no basis on which to award separate ratings for 
limitation of motion.  See VAOPGCPREC 9-2004.

The Board lastly notes that the RO, in granting service 
connection for left knee disability, assigned an effective 
date for the grant of February 22, 2004.  The Board has 
reviewed the evidence on file, but concludes that it does not 
show any indication of disability sufficient to warrant 
assignment of a rating in excess of 20 percent during any 
portion of the period beginning February 22, 2004.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

B. Right knee

The Board initially notes that the evidence of record 
supports assignment of a 20 percent evaluation for right knee 
disability for the period prior to June 1, 2006.  In this 
regard the evidence shows that at his January 2004 VA fee 
basis examination the Veteran demonstrated right knee flexion 
to 125 degrees with the onset of pain at that point.  VA 
treatment records show that he thereafter consistently 
reported progressively increasing pain and dysfunction in the 
knee, with demonstrably reduced flexion on VA examination in 
July 2005 comparable to that in the left knee. By October 
2005 he required arthroscopic surgery on the knee.  Given the 
clear indication of right knee symptoms since at least 
February 2004 sufficient to warrant surgical intervention, 
the Board finds that the right knee disorder met the criteria 
for assignment of a 20 percent evaluation for the period 
prior to June 1, 2006.

The Board also notes that the evidence since February 22, 
2004 shows that the veteran experiences limitation of right 
knee flexion with some instability in the knee, and that 
there is some functional loss due to pain in the knee.  Given 
that the evidence shows a compensable limitation of flexion 
in addition to some instability in the knee, the Board finds 
that a separate 10 percent evaluation for slight instability 
of the knee is warranted. Such a separate rating is not 
prohibited by 38 C.F.R. § 4.14 (regarding the prohibition 
against evaluating the same disability under different 
diagnoses) in light of the reasoning in VAOPGCPREC 23-97 
(allowing separate ratings for arthritis and instability in 
the knee as the rating criteria for the two symptoms do not 
overlap) and VAOPGCPREC 9-2004 (allowing separate ratings for 
compensable extension and flexion in a knee).  

With respect to whether the veteran is entitled to a separate 
evaluation even higher than 10 percent, the Board points out 
that although the Veteran was found to have some evidence of 
recurrent subluxation on X-ray studies in December 2004, and 
demonstrated some instability in January and February 2009 
following a falling accident, VA examinations and VA 
treatment records have consistently shown at all other times 
that the knee was clinically stable.  The Veteran himself 
reported to a VA examiner that his knee buckling incidents 
are very infrequent.  The Board accordingly finds that any 
instability in the knee is no more than slight in nature.

Turning to whether an evaluation in excess of 20 percent is 
warranted for the period since February 2004 on a basis other 
than instability, as with the left knee, VA examinations have 
consistently demonstrated full and painless extension, and 
flexion limited at most to 90 degrees.  His flexion has been 
accompanied by pain, but not by weakness, atrophy, or 
fatigue.  As noted previously, his gait disturbances tend to 
appear on some examinations, and be absent on others, but in 
all cases the examiners note the absence of evidence of any 
abnormal weight-bearing.  Repetitive motion testing has not 
resulted in any additional loss of motion.  His examiners 
have indicated that, at most, the Veteran experiences an 
additional 10 degrees of lost flexion due to flare ups and 
other factors.  Consequently, even with consideration of any 
functional loss due to pain, the Board finds that the 
evidence does not demonstrate limitation of flexion to 15 
degrees or less to warrant a higher rating.

In light of the presence of full range of right knee 
extension and flexion limited at most to 80 degrees with 
consideration of functional impairment, the Board concludes 
that the preponderance of the evidence supports a 
continuation of the currently assigned 20 percent evaluation 
for right knee disability.

As the Veteran exhibits full and painless right knee 
extension.  Separate evaluations under VAOPGCPREC 9-2004 are 
not warranted. 

The Board lastly notes that the RO, in granting service 
connection for right knee disability, assigned an effective 
date for the grant of February 22, 2004.  The Board has 
reviewed the evidence on file, but concludes that it does not 
show any indication of disability sufficient to warrant 
assignment of a rating in excess of 20 percent for right knee 
disability or 10 percent for right knee instability during 
any portion of the period beginning that date.  See Fenderson 
v. West, 12 Vet. App. 119 (1999). 

C.  Extraschedular consideration

The Board has considered whether the veteran is entitled to a 
higher disability rating on an extra-schedular basis.  38 
C.F.R. § 3.321(b)(1).  The governing norm for extraschedular 
consideration is a finding that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this 
case, the record does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards.  The 
symptoms associated with each knee disorder, namely pain and 
reduced motion, are reasonably contemplated by the respective 
20 percent evaluations assigned, and by the separate 10 
percent evaluation for right knee instability.  Although the 
Veteran has indicated that his knee disorders cause him to 
miss work and might someday prevent a medical clearance to 
deploy outside of the United States, the Veteran indicated 
that he misses less than one week of work in a year.  
Moreover, he apparently has not actually been denied a 
medical clearance at his job.  He has worked on a full time 
basis for a number of years, and has not even suggested that 
his knee disorders have adversely affected his performance or 
promotion opportunities at work.  His left and right knee 
disorders clearly have not interfered markedly with his 
employment.  Nor has the veteran been hospitalized frequently 
for his disorders.  In short, there are no legitimate grounds 
for consideration of assignment of an extra-schedular rating, 
to include referring this case to the Director of VA's 
Compensation and Pension Service for extra-schedular 
consideration. 


ORDER

Entitlement to an initial rating in excess of 20 percent for 
left knee disability is denied.

Entitlement to an initial 20 percent evaluation for right 
knee disability for the period prior to June 1, 2006, is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits

Entitlement to a rating in excess of 20 percent for right 
knee disability for the period from June 1, 2006, is denied.

A separate 10 percent evaluation for right knee instability 
is granted, subject to the criteria applicable to the payment 
of monetary benefits. 




____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


